DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A-6 and Species C-1 (claims 38, 41, 43, 45-48, 52, and 54-63) in the reply filed on 10/19/21 is acknowledged.
Claims 1-13, 19-22, 30-35, 39, 42, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21.
Claim Objections
Claims 54, 56, 58, 60, and 62 are objected to because of the following informalities:    
Claim 54 is a duplicate claim of claim 45, claim 56 is a duplicate of claim 46, claim 58 is a duplicate of claim 47, claim 60 is a duplicate of claim 48, and claim 62 is a duplicate of claim 52.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 41, 43, 45-48, 52, and 54-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the opposite side of the unit module" in line 8.  There is insufficient antecedent basis for this limitation in the claim as no particular side of the unit module had been identified in the claim in order to determine what is to be interpreted as “the opposite side”, such that “the opposite side of the unit module” can be interpreted to be the surface opposite to the incident surface. Therefore, it is unclear how “the opposite side of the unit module” is to be interpreted given the information in the claim. For the purpose of examination, “the opposite side of the unit module” has been interpreted to be directed to the opposite end of the previously mentioned end in the unit module recited. 
Additionally, the claim recites the limitation “an incident surface of the sunlight of the unit module” and “an incident surface of the sunlight of the photovoltaic cell panel”. It is unclear if there is a difference between “the unit module” and “the photovoltaic cell panel” based on the information provided in the claim. Further, “the photovoltaic cell panel” lacks antecedent basis in the claim as the terminology has not been defined nor introduced prior to the recitation. The claim later refers to “the incident surface to which the sunlight is incident“ and it is unclear if it is referring to the first or the second limitation recited above. Clarification and correction are requested.
Claim 41 recites the limitation “the incident surface to which the sunlight is incident” in line 7. The limitation lacks antecedent basis in the claim as no particular incident surface to 
Claims 45-48, 52, 54, 56, 58, 60, and 62 recite the limitation “the reflection plate”.  It is unclear which of the reflection plates is being referenced by the limitation. Clarification and correction are requested.
Claims 52, 62, and 63 recite the limitation “the unit modules” in line 3. However, claims 38 and 41 from which the claims depend upon have only recited a unit module in the preamble, such that the limitation lacks antecedent basis in the claims. Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 41, 43, 45-47, 52, 54-59, 62, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbin (US 2009/0151769).
claim 38, Corbin discloses a photovoltaic cell module (PV system 400; see Figure 4A) comprising a unit module (PV module 410) and reflection plates (reflector panels 420A and 420B), 
wherein the unit module comprises at least one photovoltaic cell comprising a light absorbing layer and an electrode ([0022]), 
the reflection plates comprise a first reflection plate (420A) connected to one end of the unit module and inclined at a predetermined angle with respect to an incident surface of the sunlight of the unit module (see Figure 4A) and a second reflection plate (420B) connected to the other end, which is disposed at the opposite side of the unit module and inclined at a predetermined angle with respect to an incident surface of the sunlight of the photovoltaic cell panel (see Figure 4A), and 
as the first reflection plate and the second reflection plate are arranged to face each other (see Figure 4A), a power generation is performed in a state in which an uneven portion is formed on the incident surface to which the sunlight is incident (an actuator 440 is configured to move the reflector panel to cover a portion of the array of solar cells or predetermined angular position depending on sensor data ([0008] and [0037]), such that a portion of the incident surface may be covered and would be readable upon “an uneven portion…on the incident surface” as claimed).
Regarding claim 41, Corbin discloses a photovoltaic cell module (PV system 400; see Figure 4A) comprising a unit module (PV module 410) and a reflection plate (reflector panel 420A), 

as the reflection plate is inclined at a predetermined angle with respect to the unit module to face each other (see Figure 4A), a power generation is performed in a state in which an uneven portion is formed on the incident surface to which the sunlight is incident (an actuator 440 is configured to move the reflector panel to cover a portion of the array of solar cells or predetermined angular position depending on sensor data ([0008] and [0037]), such that a portion of the incident surface may be covered and would be readable upon “an uneven portion…on the incident surface” as claimed).
	Regarding claim 43, Corbin discloses all the claim limitations as set forth above, and further discloses the predetermined angle is in a range from 40o to 120o (it is disclosed the reflectors are positioned at an angle that provides optimum light flux to the surface of the PV module between 0 degrees and 90 degrees; [0032]).  
Regarding claims 45, 54, and 55, Corbin discloses all the claim limitations as set forth above, and further discloses a surface of the reflection plate comprises a metal mirror surface, a glass mirror surface, or a plastic mirror surface (it is disclosed the reflector can be a mirror such as metal and metal films; [0024]).  
Regarding claims 46, 56, and 57, Corbin discloses all the claim limitations as set forth above, and further discloses the reflection plate comprises a transparent substrate and a light reflecting material attached on the transparent substrate (it is disclosed the reflector can be a metal or metal film and the backing can be plastic or glass, such that the reflector can transmit certain wavelengths and reflect other wavelengths; [0024] and [0029]).  
claims 47, 58, and 59, Corbin discloses all the claim limitations as set forth above, and further discloses a substrate of the reflection plate comprises an insulating material (it is disclosed the back panels of the reflector can be a ceramic material or plastic material or wood; [0029]).  
Regarding claim 52, 62, and 63, Corbin discloses all the claim limitations as set forth above, and further discloses a holder (support mechanism 430) configured to hold the unit module and the reflection plate and adjust a facing angle between the unit modules or between the unit module and the reflection plate ([0021] and [0049]; see Figure 4C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48, 60, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (US 2009/0151769), as applied to claims 38 and 41, and in view of Dasgupta et al. (US 2019/0138042).
Regarding claims 48, 60, and 61, Corbin discloses all the claim limitations as set forth above, and further discloses the reflection plate is configurable to provide protection to the PV cells against wind ([0027]), but the reference does not expressly disclose the reflection plate comprises at least one hole through which wind passes.
	Dasgupta discloses a reflector (302) positioned at an angle with respect to a PV unit module (301)(see Figure 3), wherein the reflection plate comprises at least one hole through which wind passes ([0042]).
As Corbin is not limited to any specific examples of configurations in which the reflection plate provides protection to the PV cells against wind and as having at least one hole through which wind passes as a configuration to provide protection against wind was well known in the art before the effective filing date of the claimed invention, as evidenced by Dasgupta above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable configuration, including having at least one hole in the reflection plate through which wind passes in the device of Corbin.  Said combination would amount to nothing more than the use of a known element for its intended .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukui et al. (US 6,420,644) discloses embossed surface for a solar battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721